Citation Nr: 1721074	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability prior to June 20, 2016 and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision also denied increased compensation for the Veteran's service-connected tinnitus, but in February 2013, he limited his appeal to the matter of increased compensation for bilateral hearing loss disability.  

The Veteran presented testimony at a Board hearing in October 2014, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted medical evidence and indicated that he waived initial RO consideration of it and any other evidence submitted thereafter concerning the appeal.  

The Board notes that the Veteran timely changed his representative to Agent John P. Dorrity in November 2014.

The record reflects that the Veteran is also pursuing appeals regarding the issue of service connection for a respiratory disorder and the issue of a total disability rating for compensation based upon individual unemployability (TDIU); that he has elected a Board videoconference hearing for those matters; and that such hearing has not yet been held.  As such, the Board will not take jurisdiction of these matters for adjudication purposes at this time.  The RO will notify the Veteran regarding scheduling of the hearing for those issues.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability has been manifested by various complaints of difficulty with hearing.  

2.  From December 29, 2010 to February 6, 2011, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by Level V hearing impairment, but no worse than Level V hearing impairment, for each ear.

3.  From February 7, 2011 to June 19, 2016, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level V hearing impairment in the left ear and Level IV hearing impairment in the right ear.

4.  From June 20, 2016, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level VI hearing impairment in each ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, and no higher, for bilateral hearing loss disability, are met from December 29, 2010 to February 6, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100, 4.86, (2016).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss disability are not met from February 7, 2011 to June 19, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100, 4.86 (2016).

3.  The criteria for a disability rating in excess of 30 percent for bilateral hearing loss disability are not met from June 20, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.85, Diagnostic Code 6100, 4.86 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.  § 4.3. 

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test using the Maryland CNC test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

On private audiometric evaluation on January 3, 2011, the Veteran complained of hearing difficulty.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
75
65
65
68
LEFT
65
75
75
60
69

Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  However, as the speech discrimination test type was not disclosed, the speech recognition scores cannot be used for rating purposes.  38 C.F.R. § 4.85.

However, the puretone thresholds shown above permit application of Table VIA, pursuant to 38 C.F.R. § 4.86(a), as the puretone threshold at each of the four specified frequencies is 55 decibels or more.  38 C.F.R. § 4.86(a) permits evaluation of hearing loss without consideration of speech discrimination scores, essentially making speech discrimination scores unnecessary for evaluation.  Under Table VIA, a 20 percent rating, but not higher, is permitted, as the demonstrated puretone averages of 68 and 69 decibels permit a Roman Numeral V assignment for each ear, requiring a 20 percent rating and no more.  It is unclear whether the Maryland CNC test was used here, to permit Table VII to be used.  However, even if it was, the normally applicable Table VII does not permit a higher rating than 20 percent, as an average of 69 decibels in the left ear, with a speech recognition score of 88 percent with that ear, combined with an average of 68 decibels in the right ear, with a speech recognition score of 92 percent for that ear, would not permit even a 10 percent rating under Table VII.  So as stated earlier, a 20 percent hearing loss disability rating level, but not higher, is demonstrated by this private medical record.  

On VA audiometric examination on February 7, 2011, the Veteran complained of hearing loss, hearing difficulty, and difficulty understanding people.  His pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
60
60
60
LEFT
60
70
70
65
66

Speech recognition scores, using the Maryland CNC test, were 94 percent in each ear.  The examiner's sentiment, if precisely stated, would appear to have been to the effect that the Veteran's hearing loss had no effect on his employment, as he was not employed.  

Based on the results of the February 7, 2011 VA examination, a disability rating greater than 10 percent is not warranted, as the examination showed hearing level II for the left ear and Level II for the right ear using Table VII, which would result in a noncompensable rating under Table VII.  Table VIA can be considered for this examination audiometry, as the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Under Table VIA, however, this results in the assignment of a level V Roman numeral for the left ear and a level IV Roman numeral for the right ear.  These together result in nor more than a 10 percent rating under Table VII.  

On VA audiometric examination on June 20, 2016, the Veteran reported difficulty understanding conversations when he is in a group environment or if there is background noise.  He remarked that he could not hear without his VA-issued hearing aids.  He noted that he has difficulty with comprehension because he often misinterprets words.  His pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
70
75
70
70
71
LEFT
65
75
75
75
73

Speech recognition scores, using the Maryland CNC test, were 88 percent in the right ear and 80 percent in the left ear.

Based on the results of this examination, a rating greater than 30 percent is not warranted, as the examination showed hearing level IV for the left ear and Level III for the right ear using Table VII, which would result in no more than a 10 percent rating under Table VII.  Table VIA can be considered for this examination audiometry, as the puretone threshold at each of the four specified frequencies is 55 decibels or more.  Under Table VIA, however, this results in the assignment of a level VI Roman numeral for each ear.  These together result in no more than a 30 percent rating under Table VII.  

The Veteran's symptoms of hearing loss have all been carefully considered, as has the audiometric data.  Based on the foregoing, the Board finds that from the December 29, 2010 date of claim to February 6, 2011, a 20 percent rating, and no higher, is warranted.  From the date of the February 7, 2011 VA examination until June 19, 2016, no more than a 10 percent rating can be assigned.  And from June 20, 2016, no more than a 30 percent rating can be assigned.  The June 20, 2016 VA examination date is the date of the earliest competent evidence when it can be factually ascertained that the Veteran met the requirements for a 30 percent rating.  The Board notes that at the Veteran's October 2014 hearing, it was indicated that his hearing had gotten a lot worse since the February 2011 VA examination, and reasons were given, related to his personal experiences with hearing difficulty, for why he felt this was the case; and that in a statement received on April 6, 2016, the Veteran reported that his hearing loss is worse.  However, this information is not sufficiently precise to show that a hearing loss disability of greater than 10 percent was present at that time.  

Neither the appellant nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.  

The preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

From December 29, 2010 to February 6, 2011, a 20 percent rating, but not higher, for bilateral hearing loss disability, is granted, subject to the regulations governing payment of monetary awards. 

A disability rating in excess of 10 percent for bilateral hearing loss disability from February 7, 2011 to June 19, 2016, and in excess of 30 percent from June 20, 2016, is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


